DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on January 5th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant’s election without traverse of Invention II and Species D directed to Fig. 17 (Claims 11-18) in the reply filed on January 5th, 2022 is acknowledged. Furthermore, the Examiner agreed with the Applicant that claim 19 must be grouped in Invention I as method claim.
Claims 1, 8-10 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I of method, there being no allowable generic or linking claim. 
Claim Objections
Claim 11-17 are objected to because of the following informalities:  
Claim 11 recites limitation, “the silicon carbide substrate” in line 11 which is not being consistent with the language of reciting “a starting substrate” in line 2. Therefore, the limitation, “the silicon carbide substrate” in line 11 should be amended to “the starting substrate” for avoiding confusion.  Appropriate correction is required.
Claim 11 recites limitations, “the first-conductivity-type regions” and/or “the second-conductivity-type regions in lines 12, 13-14, 15, 16-17, and 19 which are not being consistent with the language of reciting “a plurality of first-conductivity-type regions” and “a plurality of second-conductivity-type regions” in lines 9-10. Therefore, the limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 12, 13-14, 15, 16-17 and 19 should be amended to  “the plurality of first-conductivity-type regions” and “the plurality of second-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.
Claim 11 recites limitation, “the second-conductivity-type regions the first and third partial parallel pn layers” in lines 16-17 which missing the term “of” between the “regions” and “the first and third”.  Appropriate correction is required.
Claim 12 recites limitations, “the first trenches” in lines 6-7 and 8-9 which are not being consistent with the language of reciting “a plurality of trenches” in line 4. Therefore, the limitations, “the first trenches” in lines 6-7 and 8-9 of claim 12 should be amended to  “the plurality of first trenches” for avoiding confusion.  Appropriate correction is required.
Claim 12 recites limitations, “the first-conductivity-type regions” in line 9 which is not being consistent with the language of reciting “a plurality of first-conductivity-type regions” in lines 9-10 of claim 11. Therefore, the limitations, “the first-conductivity-type regions” in line 9 of claim 12 should be amended to  “the plurality of first-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.
Claim 13 recites limitations, “the second-conductivity-type regions” and “the first-conductivity-type regions in lines 7 and 9-10 which are not being consistent with the language of reciting “a plurality of second-conductivity-type regions” and “a plurality of first-conductivity-type regions” in lines 9-10 of claim 11. Therefore, the limitations, “the second-conductivity-type regions” and “the first-conductivity-type regions in lines 7 and 9-10 of claim 13 should be amended to “the plurality of second-conductivity-type regions” and “the plurality of first-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.
Claim 13 recites limitation, “the diffusion regions” in line 9 which is not being consistent with the language of reciting “the plurality of diffusion regions” in line 7. Therefore, the limitations, “the diffusion regions” in line 9 should be amended to  “the plurality of diffusion regions” for avoiding confusion.  Appropriate correction is required.
Claim 14 recites limitation, “the first diffusion regions” and “the second diffusion regions” in lines 5, 8-9 and 9-10 which are not being consistent with the language of reciting “a plurality of first diffusion regions” in lines 3-4 and “a plurality of second diffusion regions” in line 7. Therefore, the limitations, “the first diffusion regions” and “the second diffusion regions” in lines 5, 8-9 and 9-10 should be amended to “the plurality of 
Claim 14 recites limitations, “the second-conductivity-type regions” and “the first-conductivity-type regions in lines 6 and 10 which are not being consistent with the language of reciting “a plurality of second-conductivity-type regions” and “a plurality of first-conductivity-type regions” in lines 9-10 of claim 11. Therefore, the limitations, “the second-conductivity-type regions” and “the first-conductivity-type regions in lines 6 and 10 of claim 14 should be amended to “the plurality of second-conductivity-type regions” and “the plurality of first-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.
Claim 15 recites limitations, “the second trenches” in lines 7-8, 10 and 12 which are not being consistent with the language of reciting “a plurality of second trenches” in line 4. Therefore, the limitations, “the second trenches” in lines 7-8, 10 and 12 of claim 15 should be amended to “the plurality of second trenches” for avoiding confusion.  Appropriate correction is required.
Claim 15 recites limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 10 and 12-13 which are not being consistent with the language of reciting “a plurality of first-conductivity-type regions” and “a plurality of second-conductivity-type regions” in lines 9-10 of claim 11. Therefore, the limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 10 and 12-13 of claim 15 should be amended to “the plurality of first-conductivity-type regions” and “the plurality of second-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.
 Claim 16 recites limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 2, 6-7 and 8-9 which are not being consistent with the language of reciting “a plurality of first-conductivity-type regions” and “a plurality of second-conductivity-type regions” in lines 9-10 of claim 11. Therefore, the limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 2, 6-7 and 8-9  of claim 16 should be amended to “the plurality of first-conductivity-type regions” and “the plurality of second-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.
Claim 17 recites limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 2-3 and 4-5 which are not being consistent with the language of reciting “a plurality of first-conductivity-type regions” and “a plurality of second-conductivity-type regions” in lines 9-10 of claim 11. Therefore, the limitations, “the first-conductivity-type regions” and “the second-conductivity-type regions in lines 2-3 and 4-5 of claim 17 should be amended to “the plurality of first-conductivity-type regions” and “the plurality of second-conductivity-type regions” for avoiding confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 recites the limitation “a third epitaxial layer” in line 3 while claims 11 and 13 fails to recite a first epitaxial layer and a second epitaxial layer. It is unclear to the Examiner how the third epitaxial layer being enumerated without introducing the first and the second epitaxial layers. 
Claim 14 recites the limitation “a third epitaxial layer” in line 3 while claims 11 and 14 fails to recite a first epitaxial layer and a second epitaxial layer. It is unclear to the Examiner how the third epitaxial layer being enumerated without introducing the first and the second epitaxial layers.  
Claim 15 recites the limitation “a fourth epitaxial layer” in line 3 and “a fifth epitaxial layer” in line 7 while claims 11 and 15 fails to recite a first epitaxial layer, a second epitaxial layer and a third epitaxial layer. It is unclear to the Examiner how the fourth and fifth epitaxial layers being enumerated without introducing the first, second and third epitaxial layers.  
Claim 15 recites the limitation “a plurality of second trenches” in line 4 while claims 11 and 15 fails to recite a plurality of first trenches. It is unclear to the Examiner how the plurality of second trenches being enumerated without introducing a plurality of first trenches.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UEHARA (Pub. No.: US 2017/0271442 A1), hereinafter as Uehara.

    PNG
    media_image1.png
    704
    797
    media_image1.png
    Greyscale

Regarding claim 11, Uehara discloses a silicon carbide substrate in Figs. 1, comprising: a starting substrate (silicon carbide substrate 124/drain region 24) 
Regarding claim 12, Uehara discloses the silicon carbide substrate according to claim 11, wherein the first partial parallel pn layer includes a first epitaxial layer of a first conductivity type (n-type second SiC layer 128a) containing silicon carbide (see Fig. 2 and [0083]), a plurality of first trenches reaching a predetermined depth from a surface of the first epitaxial layer, and a second epitaxial layer of a second conductivity type (regions 30c and 32c are p-type), embedded in the first trenches (claim 12 recites a device and the final structure of the device having the plurality of first trenches are being filled by the second epitaxial layer and no longer exist; therefore the plurality of first trenches are not given patentable weight), wherein portions of the first epitaxial layer between adjacent first trenches among the first trenches (regions 28d as shown in the annotated Fig. 1 above) constitute the first-conductivity-type regions of the first partial parallel pn layer, and the second epitaxial layer embedded in the first trenches (regions 30c and 32c) constitute the second- conductivity-type regions of the first partial parallel pn layer (see Figs. 1-2 and [0083-0085).
Regarding claim 13, Uehara discloses the silicon carbide substrate according to claim 11, wherein the second partial parallel pn layer includes a third epitaxial layer of a first conductivity type (third SiC layer 128b) containing silicon carbide (see Fig. 4 and [0086]), and a plurality of diffusion regions (regions 30b and 32b are p-type), each containing an impurity of a second conductivity type, introduced in the third epitaxial layer, wherein the plurality of diffusion regions constitute the second-conductivity-type regions of the second partial parallel pn layer (see Figs. 4-5 and [0087-0088]), and 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 13 is directed to a device, the method of the second-conductivity-type regions and the first-conductivity-type regions are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…a plurality of diffusion region…introduced in the third epitaxial layer” stated in claim 13 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 15, Uehara discloses the silicon carbide substrate according to claim 11, wherein the third partial parallel pn layer includes a fourth epitaxial layer of a first conductivity type (fourth SiC layer 128c) containing silicon carbide (see Figs. 1, 6-7 and [0089-0090]), a plurality of second trenches reaching the second partial parallel pn layer from a surface of the fourth epitaxial layer and terminating in the second partial parallel pn layer, and a fifth epitaxial layer of a second conductivity type (regions 30a and 32a are p-type), embedded in the second trenches  (claim 15 recites a device and the final structure of the device having the plurality of second trenches are being filled by the fifth epitaxial layer and no longer exist; therefore the plurality of second trenches are not given patentable weight), wherein portions of the fourth epitaxial layer (regions 28b as shown in annotated Fig. 1 above are n-type) between adjacent second trenches among the second trenches constitute the first-conductivity-type regions of the third partial parallel pn layer (forming n-type regions), and the fifth epitaxial layer embedded in the second trenches constitutes the second- conductivity-type regions of the third partial parallel pn layer (forming p-type regions) (see Fig. 1, 6-7 and [0089-0091]).
Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhalla (Pub. No.: US 2014/0264477 A1), hereinafter as Bhalla.
Regarding claim 11, Bhalla discloses a silicon carbide substrate in Fig. 1A-1J, comprising: a starting substrate (substrate 100) containing silicon carbide (see [0024] and [0028]); a parallel pn layer including a first partial parallel pn layer (N epi layer 102) stacked on the starting substrate (see Fig. 1J and [0025]), a second partial parallel pn layer (one lower N epi layer 107) stacked on the first partial parallel pn layer (see Fig. 1E and [0025]), and a third partial parallel pn layer (one upper N epi layer 107) stacked on the second partial parallel pn layer, wherein each of the first, second and third partial parallel pn layers has a plurality of first-conductivity-type regions (n-regions 104) and a plurality of second-conductivity-type regions (p-regions 105) alternately disposed in parallel to a main surface of the silicon carbide substrate (parallel to the top surface of substrate 100) (see Figs. 1E-1F, 1J and [0025], [0034-0038]); the first-conductivity-type regions and the second-conductivity-type regions of the third partial parallel pn layer (n-regions 104 and p-regions 105 within the upper N epi layer 107) are respectively adjacent to the first-conductivity-type regions and the second-conductivity-type regions 
Regarding claim 14, Bhalla discloses the silicon carbide substrate according to claim 11, wherein the second partial parallel pn layer has: a third epitaxial layer of a first conductivity type (the lower N epi layer 107) containing silicon carbide (as material to form silicon carbide JFETs) (see Fig. 1D and Abstract, [0028], [0031], [0040]), a plurality of first diffusion regions (p-regions 105), each containing an impurity of a second conductivity type, introduced in the third epitaxial layer (by ion implantation), the first diffusion regions constituting the second-conductivity-type regions of the second partial parallel pn layer (forming p-type regions), and a plurality of second diffusion regions (n-regions 104), each containing an impurity of the first conductivity type, introduced in the third epitaxial layer (by ion implantation), an impurity concentration of the second diffusion regions being higher than that of the third epitaxial layer (impurity concentration of n-regions 104 having doping level N2 is greater than impurity .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over UEHARA (Pub. No.: US 2017/0271442 A1), hereinafter as Uehara, as applied to claim 11 above, and further in view of SAITO et al. (Pub. No.: US 2007/0272979 A1), hereinafter as Saito.
Regarding claim 18, Uehara discloses the silicon carbide substrate according to claim 11, but fails to disclose wherein the second partial parallel pn layer has a periodic concentration distribution in the depth direction of the silicon carbide substrate. 
Saito discloses wherein a second partial parallel pn layer (a layer of alternating pillar regions 3 and pillar regions 4 in device central region) has a periodic concentration distribution (repeating upward curve of dopant concentration) in the depth direction of the silicon carbide substrate (profile is taken at certain depth) (see Fig. 9A-9B and [0073], [0100-0103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second partial parallel pn layer of Uehara to have the periodic concentration distribution as the second partial parallel pn layer of Saito because having the modified structure would increase the breakdown voltage in main cell section of the device. 

       Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objections, set forth in this office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the first-conductivity-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KOBAYASHI et al. (Pub. No.: US 2021/0183995 A1) discloses evidence of crystal defects caused by ion-implantation in silicon carbide during the manufacturing SiC semiconductor device (see [0048]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818